DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/938,798 filed 07/24/2020 and Amendment filed with RCE 04/25/2022.
Claims 1-25 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 04/25/2022, with respect to claims 1-25 have been fully considered and are persuasive.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “switch” (Amendment of claims 1, 14, 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “652” has been used to designate both DMP and line in flowchart of the Figs. 6A, 6B3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendments/Arguments filed 04/25/2022 (Remarks, Pages 9,10) the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the claims, such as: a programmable integrated circuit ("PIC") coupled to the bus and configured to have a dual-mode port ("DMP") … wherein the DMP is able to switch to a configuration mode by a switch for transmitting the configuration data between the storage and the configuration memory during a configuration operation, wherein the DMP is able to switch to a logic operation mode for transmitting data between the storage and the configurable LBs during a logic operation among all limitations of claim 1 as currently written; switching  a dual-mode port ("DMP") to a configuration mode in response to a control signal from a switch for handling configuration data between the first storage memory and a configuration memory in the FPGA; loading the first bitstream from the first storage memory to the configuration memory in the FPGA via the DMP; resetting the dual-mode port ("DMP") to a logic operation mode capable of handling user data for a logic operation when essential functions of FPGA programmed  by the first bitstream are verified among all limitations of claim 14 as currently written; switching a dual-mode port ("DMP") from a logic operation mode to a configuration mode in response to a control signal from a switch for handling configuration data from the external storage device to a configuration memory; loading the first bitstream from the external storage device to the configuration memory in the PLD via the DMP; maintaining setting of the DMP to the configuration mode for continuing receipt of a second bitstream containing configuration data when the first bitstream is defective among all limitations of claim 19 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Wang (US Patent Application Publication 20200127666) discloses  The FPGA, which includes control circuitry, electrically connected to each logic tile, to configure each logic tile in a test mode and enable concurrently writing configuration test data into each logic tile of the plurality of logic tiles when the FPGA is in the test mode (Abstract), including the isolation circuitry, which may be employed in the test mode and in a non-test mode (i.e., during normal operation of the programmable/configurable logic circuitry and/or FPGA) in order to disconnect certain circuitry (for example the interconnect network) from circuitry of other logic tiles to which is, under typically operating conditions, capable of being connected (i.e., it is capable of being connected when the logic tiles are programmed with normal/functional configuration data for a normal/functional configuration) (paragraphs [0006], [0007], [0116]), but lacks specific arrangements of steps/elements in the manner recited in the claims, such as: a programmable integrated circuit ("PIC") coupled to the bus and configured to have a dual-mode port ("DMP") … wherein the DMP is able to switch to a configuration mode by a switch for transmitting the configuration data between the storage and the configuration memory during a configuration operation, wherein the DMP is able to switch to a logic operation mode for transmitting data between the storage and the configurable LBs during a logic operation among all limitations of claim 1 as currently written; switching  a dual-mode port ("DMP") to a configuration mode in response to a control signal from a switch for handling configuration data between the first storage memory and a configuration memory in the FPGA; loading the first bitstream from the first storage memory to the configuration memory in the FPGA via the DMP; resetting the dual-mode port ("DMP") to a logic operation mode capable of handling user data for a logic operation when essential functions of FPGA programmed  by the first bitstream are verified among all limitations of claim 14 as currently written; switching a dual-mode port ("DMP") from a logic operation mode to a configuration mode in response to a control signal from a switch for handling configuration data from the external storage device to a configuration memory; loading the first bitstream from the external storage device to the configuration memory in the PLD via the DMP; maintaining setting of the DMP to the configuration mode for continuing receipt of a second bitstream containing configuration data when the first bitstream is defective among all limitations of claim 19 as currently written. Th Prior art Ng et al. (US Patent 10,191,661) disclose a logic array block (LAB) in the programmable logic device that uses look-up table (LUT)-based random access memory (RAM) (col. 1, ll.8-10); wherein  Some types of LABs, which may be referred to as memory logic array blocks (MLABs), can operate in either a lookup-table mode (LUT-mode) or a memory mode such as random access memory mode (RAM-mode) or shift-register (DLM) mode. MLABs have memory cells which may be referred to generally as lookup table random access memory (LUTRAM). When operating in the lookup-table mode, the LUTRAM memory cell(s) of an MLAB store configuration data that define the operation of the LUT of the MLAB (col. 4, ll.29-38), but lacks specific arrangements of steps/elements in the manner recited in the claims, such as: a programmable integrated circuit ("PIC") coupled to the bus and configured to have a dual-mode port ("DMP") … wherein the DMP is able to switch to a configuration mode by a switch for transmitting the configuration data between the storage and the configuration memory during a configuration operation, wherein the DMP is able to switch to a logic operation mode for transmitting data between the storage and the configurable LBs during a logic operation among all limitations of claim 1 as currently written; switching  a dual-mode port ("DMP") to a configuration mode in response to a control signal from a switch for handling configuration data between the first storage memory and a configuration memory in the FPGA; loading the first bitstream from the first storage memory to the configuration memory in the FPGA via the DMP; resetting the dual-mode port ("DMP") to a logic operation mode capable of handling user data for a logic operation when essential functions of FPGA programmed  by the first bitstream are verified among all limitations of claim 14 as currently written; switching a dual-mode port ("DMP") from a logic operation mode to a configuration mode in response to a control signal from a switch for handling configuration data from the external storage device to a configuration memory; loading the first bitstream from the external storage device to the configuration memory in the PLD via the DMP; maintaining setting of the DMP to the configuration mode for continuing receipt of a second bitstream containing configuration data when the first bitstream is defective among all limitations of claim 19 as currently written.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/09/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851